Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 1 of 107 Page ID #:4977




    1   Robert P. Mosier
        Craig M. Collins, CPA
    2   Ryan Baker, Financial Analyst
        MOSIER & COMPANY, INC.
    3   3151 Airway Avenue, Suite A-1
        Costa Mesa, California    92626
    4   Telephone:     (714) 432-0800
    5   Facsimile:     (714) 432-7329
        E-Mail: Rmosier@Mosierco.com
    6
        Court Appointed Receiver and Monitor (“Fiduciary”)
    7
    8                                      UNITED STATES DISTRICT COURT
    9
                                         CENTRAL DISTRICT OF CALIFORNIA
   10
   11
        SECURITIES AND EXCHANGE  )                               Case No: CV 17-6929 PA (JEMx)
   12   COMMISSION,              )
                                 )                               Assigned for all purposes to the
   13            Plaintiff,      )                               Honorable Percy Anderson
                                 )
   14   vs.                      )
                                 )                               NOTICE OF MOTION AND MOTION
   15   EDWARD CHEN,             )                               FOR AUTHORITY TO PAY FEES &
                                 )                               COSTS FOR THE FIDUCIARY & HIS
        JEAN CHEN,               )
   16   HOME PARADISE INVESTMENT )                               STAFF FOR AUGUST/SEPTEMBER,
        CENTER, LLC,             )                               2018. POINTS & AUTHORITIES; 6TH
   17   GH INVESTMENT LP,        )
        GH DESIGN GROUP, LLC,    )                               STATUS REPORT. DECLARATION
   18   GOLDEN GALAXY, LP AND    )                               OF THE FIDUCIARY.
        MEGA HOME, LLC,          )
   19                            )
                 Defendants.     )                               Date: January 7, 2019
   20                            )                               Time: 1:30 PM
                                 )
   21                            )                               CTRM: 9A, 350 W. 1st ST. LA
                                 )
   22
   23          PLEASE TAKE NOTICE THAT on January 7, 2019, at 1:30 p.m., or as
   24   soon thereafter as the matter may be heard, in the courtroom of the
   25   Honorable Percy Anderson, Courtroom 9A, 350 West 1st Street, Los
   26   Angeles,             California              90012,   Robert   P.   Mosier,   duly   appointed
   27   Receiver/Monitor (“Fiduciary”) in the above matter, will and hereby does
   28   move the Court to Approve Fees and Costs for August/September, 2018.
        HPIC 6th Status Rpt Fee App 12-5-18 Final.docx            1                          12/7/2018 1:39 PM

             6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 2 of 107 Page ID #:4978




    1             This motion is made following the conference of counsel pursuant to
    2   Local Rule 7-3 that took place on November 11, 2018.                            The Sixth Status
    3   Report (the “Report”) is also presented herein.
    4             This Notice of Motion and Motion is supported by the Declaration of
    5   Robert P. Mosier, together with the files and records of the case and any
    6   evidence and/or argument that may be presented at a hearing held by the
    7   Court on this motion.                       The Motion is organized into the following sections:
    8   A. Status Report; B. Accounting Update; C. Fee Application; D. Detail of the
    9   Fees and Costs; and E. Points and Authorities and Prayer.
   10                                                      A. STATUS REPORT
   11             1.         Settlement:                 As the Court is aware, the Securities & Exchange
   12   Commission (“SEC”) as Plaintiff and the Chens et. al. as Defendants have
   13   settled the case with the entry of several stipulations and orders that the
   14   Court has signed over the past few weeks.                               The Fiduciary’s role has
   15   changed again to that of a Distribution Agent (DK 186).                         Since this Report
   16   covers the period when the Fiduciary was both a Receiver and Monitor, the
   17   term “Fiduciary” will be used in this Report.
   18             2.         The Golden Galaxy Condominium Project: Contemporaneous
   19   with the settlement, the former Defendants sought authority to enter into a
   20   new loan agreement (DKT 81) to complete the construction of the Golden
   21   Galaxy 80-unit condominium project (GG-80).                            The new loan was initiated
   22   by the Fiduciary and provides about three million new dollars of construction
   23   financing, an interest rate of 10% versus 15% and more time to pay off the
   24   loan (from June 30, 2019 to December 31, 2019) without penalty.                             Finally,
   25   the Fiduciary is informed that the Defendants negotiated a repayment of new
   26   cash recently advanced per the demands of the prior lender (approximately
   27   $4 million).              All in all, this is a much better loan with more money, a
   28   materially lower interest rate and a longer repayment period.
        HPIC 6th Status Rpt Fee App 12-5-18 Final.docx                2                        12/7/2018 1:39 PM

             6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 3 of 107 Page ID #:4979




    1             3.         Status of the Second Auction of GHD Fix and Flip Houses:                        On
    2   September 15, 2018, a second auction was held to sell the remaining five fix
    3   and flip homes was concluded and all homes have been sold and closed.
    4   The auction generated $2.5 million in sale proceeds; after escrow costs and
    5   expenses, the net recovery was $2.1 million1.                   See Exhibit “A” for the detail.
    6             4.         Settlement with Mr. Tong: With the recent forensic accounting
    7   in hand, the Fiduciary settled the claim with First Financial Investment Group,
    8   LLC (“FFIG”).                The Court approved this settlement that was the subject of a
    9   stipulation and subsequent order (DKT 189).                          All monies have been
   10   transferred pursuant to the terms of the approving order.
   11                   B. ACCOUNTING UPDATE (Through November 30, 2018)
   12             5.         Period:             The accounting period and the status update is
   13   reported through November 30, 2018 rather than September 30, 2018 (the
   14   end-date for the fees). Only the fee data is presented through September
   15   30, 2018.
   16             6.         Cash Summary:               The starting cash balance on September 20,
   17   2017 was $4,372,589 (Exhibit “B”, line 2).                   This is roughly a 14-plus month
   18   period.          Since the start of the Fiduciary’s involvement, the case has brought
   19   in an additional $8,179,641.                       The total working cash available for the
   20   fourteen-month plus period is $12,552,231.                     The cash receipts during the
   21   period include sublease income at the Commerce and Ontario warehouses,
   22   construction fee management income and other miscellaneous income.
   23             7.         Cash Disbursements:                 Cash disbursements during this
   24   approximate fourteen-plus month period total $4,872,615.                           Categories of
   25   disbursements are listed in Exhibit “B.” Total cash on hand as of November
   26   30, 2018 is $7,679,616.
   27
        1 Gross sale proceeds from the sale of the fix and flip house were $2.1 million including the sale of
   28   properties claimed by FFIG. New proceeds to the Receivership Estate after settling with FFIG were $1.7
        million.
        HPIC 6th Status Rpt Fee App 12-5-18 Final.docx           3                              12/7/2018 1:39 PM

             6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 4 of 107 Page ID #:4980




    1                                                    C. FEE APPLICATION
    2             8.         New Procedure:                The Court recently directed the Receiver to
    3   file a notice motion and follow the meet and confer procedure for future fee
    4   applications.              Following the meet/confer on November 11, 2018, counsel for
    5   the defendants declined to stipulate to the fees being sought.
    6             9.         Overview of Activities:              In addition to critiquing settlement
    7   documents and tracking the replacement construction loan for the GG-80
    8   project (including answering questions posed by the lender’s title company),
    9   the Fiduciary has been involved in these additional specific activities during
   10   the August/September period: (a) monitoring the construction at the GG-80
   11   project, (b) locating and working with a prospective and then successful
   12   lender to answer questions, (c) monitoring and issuing payments including
   13   payroll, and preparing related reports, (d) finalizing the sublease of the GH
   14   Design warehouse/showroom in Ontario, (e) attending and beginning the
   15   process of closing the properties sold during the second auction of unsold fix
   16   and flip properties, (f) preparing the 5th status report and fee application, (g)
   17   monitoring the workers compensation insurance refund that has not yet been
   18   received, (h) providing input for and reviewing documents related to the
   19   SEC’s settlement negotiations with the Defendants, (i) communicating with
   20   all counsel, and (j) other activities outlined in Exhibit “C.”
   21             10.        Specific Activity: The following data is a summary of a more
   22   comprehensive outline presented in Exhibit “C:”
   23                        a. Banking, Accounting and Bookkeeping Activity: During this
   24                        period the bookkeeping staff processed 19 deposits, received 2
                             wires ($378K) and issued a total of 129 checks ($344K). Activity
   25                        also included processing 4 payrolls, assisting in preparing the
   26                        Ontario warehouse for subleasing, assisting in the management
                             of the remaining fix/flip houses and responding to multiple
   27                        inquiries from the EDD regarding newly filed unemployment
   28                        claims.

        HPIC 6th Status Rpt Fee App 12-5-18 Final.docx            4                        12/7/2018 1:39 PM

             6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 5 of 107 Page ID #:4981




    1                        b. USCIS/EB-5 Activity/Regional Center: Monitored the
                             ongoing lawsuit against Mrs. Wu as director of the Regional
    2                        Center (filed by another Regional Center member, Greenland),
    3                        and the related fees. Monitored USCIS filings.

    4                        c. GG-80 Project: The Fiduciary and selected staff members
    5                        were involved in: (i) identifying potential new lenders at improved
                             terms over the C-3 loan for the GG-80 project; (ii) inspecting and
    6                        monitoring progress at the construction site; (iii) preparing a cash
    7                        flow projection for 2018/19 for the non-construction loan monies;
                             and (iv) paying bills when presented.
    8
    9                        d. GHI: For this EB-5 project, activities focused on concluding
                             the auction of the fix and flip homes on September 15, 2018.
   10                        This generated another $1.7 million in net proceeds.
   11
                             e. Resolving FFIG:         Negotiations with Mr. Tong were
   12                        concluded after working through a variety of issues. In the end,
   13                        Mr. Tong received a total of $963,248.53 ($587,748.52 of FFIG
                             cash on hand plus $375,500 for properties auctioned. Mr. Tong
   14                        gave up $450,000 in order to achieve settlement. The monies
   15                        paid to Mr. Tong reportedly were reinvested in the GG-80 project
                             to help meet the infusion of cash demanded by the prior lender.
   16
   17                        f. Administration: General administration included assisting
                             the SEC and the parties with the settlement where specific data
   18                        and input was needed from the Fiduciary. This culminated in
   19                        the settlements recently approved by the Court.
   20                                      D. DETAIL OF THE FEES AND COSTS
   21             11.        Aggregate of the Fees: Exhibit “D” presents a summary of the
   22   fees.        The total fee request is $81,882.31, down $7,825.77 from the fifth fee
   23   application.               The blended hourly rate was $198.57.        Exhibit “D” also
   24   presents the total fees and costs sought by each person as follows.
   25
                             a. Fiduciary:  The Fiduciary recorded 109.4 hours at an
   26                           average reduced rate of $346.24 for a total fee request of
   27                           $37,878.70. The Fiduciary is involved in all aspects of the
                                case but particularly monitoring the GG-80 loan
   28                           developments, and signing fix and flip home sale documents.
        HPIC 6th Status Rpt Fee App 12-5-18 Final.docx    5                           12/7/2018 1:39 PM

             6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 6 of 107 Page ID #:4982




    1
                             b. Certified Public Accountant: Mr. Collins incurred 68.7 hours
    2                           at a discounted hourly rate of $275 per hour for a total fee
    3                           request $18,892.50.     Mr. Collins prepared the financial
                                schedules and multiple analyses on the various loan
    4                           proposals and updated the sale projections in addition to the
    5                           normal tracking documents.

    6                        c. Ryan Baker, Senior Financial Analyst: Mr. Baker incurred
    7                           41.5 hours at a discounted hourly rate of $203 for a fee
                                request of $8,424.50. Mr. Baker is involved in concluding the
    8                           forensic accounting. He reviewed the preliminary reports of
    9                           the accountants plus their interim bill and drafted a report for
                                the Court that was filed just recently.
   10
   11                        d. Jim LeSieur, Prior On-Site Manager: Mr. LeSieur incurred
                                40.0 hours at an average reduced rate of $121.88 per hour for
   12                           total fees of $4,875.00.     Mr. LeSieur was involved in
   13                           settlement discussions with FFIG and issues at the Slauson
                                facility in Commerce.     Mr. LeSieur also reviewed sale
   14                           documents for the remaining fix & flip houses.
   15
                             e. Nancy Michenaud, Controller/Chief Bookkeeper: Ms.
   16                           Michenaud incurred 84.9 hours at a discounted hourly rate of
   17                           $95 per hour for a fee request of $8,065.50. She is the
                                primary controller/bookkeeper who oversees all deposits,
   18                           check and wire issuances and ledger entries.
   19
                             f. Aurora Bloom:      Ms. Bloom incurred 59.5 hours at a
   20                           discounted hourly rate of $52 for a fee request of $3,094.00
   21                           including $15.00 in cost reimbursement. She assists Ms.
                                Michenaud in bookkeeping plus bank account reconciliation
   22                           and verification.
   23
                             g. Kristina Godinez:       Ms. Godinez is a paralegal and
   24                           administrative assistant.     She incurred 6.2 hours at a
   25                           discounted hourly rate of $36 per hour for a total fee request
                                of $223.20. She is the individual who electronically files
   26
                                documents for the Fiduciary. She handles the administrative
   27                           tasks related to bookkeeping and the forensic accounting in
                                addition to report preparation and assembly.
   28
        HPIC 6th Status Rpt Fee App 12-5-18 Final.docx   6                            12/7/2018 1:39 PM

             6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 7 of 107 Page ID #:4983




    1
                             h. Costs: The Fiduciary seeks approval of costs in the amount
    2                           of $413.91. The balance owing is $389.08. Specific
    3                           charges include postage ($55.08), copying at $.20 per page
                                for a total of $334.00, and costs related to deliveries and
    4                           Federal Express $24.83 – the Federal Express bill has
    5                           already been paid.

    6             12.        Timesheets for each Person and Details of Costs:                 The detailed
    7   timesheets in tenth-of-an-hour increments are attached as Exhibit “E.”
    8             13.        Fees to Date:                  Fiduciary fees paid to date total $531,886.71.
    9   This equates to roughly 4.6% of the total cash disbursements ($4.9 million in
   10   the operating costs and $6.6 million of construction loan disbursements
   11   (necessary to build the GG-80 project)).
   12             14.        Benefit to the Estate:               The Fiduciary continues to bring value to
   13   the estate as evidenced by the following, specific accomplishments:                               (a) a
   14   new construction loan for the GG-80 project including more money for
   15   construction, a lower interest rate, a longer period to repay without penalty,
   16   and cash out to reimburse the Defendants for roughly $4 million that was
   17   required by the prior lender; (b) implementation of the sublease of the Ontario
   18   warehouse (saving the estate a total of $315,000), (c) continued
   19   bookkeeping service for the various entities, (d) construction oversight to
   20   help management understand potential deficiencies that, when addressed,
   21   will improve the likelihood of the project being completed and sellable, (e)
   22   confirmation that the GHI/GHD investors have a $5 million stake in the GG-
   23   80 project and (f) assistance to the SEC with the settlement process.
   24                               E. POINTS AND AUTHORITIES AND PRAYER
   25             15.        Points and Authorities:                   This 6th Status Report and Fee
   26   Application is submitted pursuant to orders of the Court, Fed. R. Civ. P. 66
   27   and local Rule 66-6.1.                           Specific reference is also made to DKT 160 – the
   28   revised fee application procedures outlined for the Fiduciary to follow.
        HPIC 6th Status Rpt Fee App 12-5-18 Final.docx                7                         12/7/2018 1:39 PM

             6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 8 of 107 Page ID #:4984




    1             16.        Prayer: Wherefore your Fiduciary prays that this Court make
    2   and enter an order that approves the fees and costs as presented and orders
    3   the fees and costs paid from available funds.               Your Fiduciary further prays
    4   that this Court make and enter such further order as this Court deems
    5   appropriate and just.
    6   Date:         December 7, 2018
    7
    8
    9                                                    __________________________
   10                                                    Robert P. Mosier, Fiduciary
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        HPIC 6th Status Rpt Fee App 12-5-18 Final.docx       8                        12/7/2018 1:39 PM

             6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 9 of 107 Page ID #:4985




    1                                           DECLARATION OF THE FIDUCIARY
    2           I, Robert P. Mosier, declare and affirm as follows; I am the duly
    3   appointed Receiver/Monitor (“Fiduciary”) in the above matter.                               I have
    4   firsthand knowledge of the facts and figures recited herein except where
    5   otherwise noted.                   I believe the statements and descriptions outlined herein
    6   are accurate and reflect my knowledge and belief at this time.
    7           Exhibit “A” is a schedule of auction sale results for both the first and
    8   second auctions of the Fix and Flip homes. Exhibit “B” is an updated
    9   accounting that is a summary of cash receipts and disbursements from
   10   inception in September 2017 through November 30, 2018 with the current
   11   total bank balance as of November 30, 2018. Exhibit “C” is a detailed list of
   12   activities accomplished or pursued during the August and September 2018
   13   period.          Exhibit “D” is a summary of the hours, hourly rates and fees sought
   14   by individual plus the cost’s summary. Exhibit “E” presents the detailed
   15   timesheets for each applicant seeking approval of fees plus documentation
   16   of costs incurred.
   17           I declare that this declaration was signed by me on the 7th day
   18   of December 2018 in Costa Mesa, CA.
   19
   20
   21                                                    __________________________
   22                                                    Robert P. Mosier,
                                                         Monitor and Receiver (“Fiduciary”)
   23
   24
   25
   26
   27
   28
        HPIC 6th Status Rpt Fee App 12-5-18 Final.docx            9                           12/7/2018 1:39 PM

             6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 10 of 107 Page ID
                                  #:4986



  1                                                    List of Exhibits

  2   Exhibit A: Sale Proceeds from 2nd Auction of the Fix and Flips
  3
      Exhibit B: Summary: Cash Receipts/Disbursements to 11/30/18
  4
  5   Exhibit C: List of Activities during August/September 2018.

  6   Exhibit D: Summary of Fees and Costs
  7
      Exhibit E: Detailed Timesheets
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      HPIC 6th Status Rpt Fee App 12-5-18 Final.docx            10                  12/7/2018 1:39 PM

           6th Status Report & Interim Application to Pay the Fiduciary’s Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 11 of 107 Page ID
                                  #:4987




                           EXHIBIT “A”
                                       Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 12 of 107 Page ID
                                                           GH DESIGN#:4988 GROUP LLC
                                                          RESULTS of FIX & FLIPS AUCTION SALES
                                                                                                                                                                      NET
                                                           PRE-AUCTION                                                                                                to the
                                                          ESTIMATED NET                        ADD                       ESCROW COSTS and EXPENSES                   ESTATE
         PROPERTIES AUCTIONED on                           SALE VALUES            ACTUAL       10%      TOTAL       SALES               REAL     OTHER               before          ORIGINAL
                 MARCH 3, 2018                  FFIG   (BEFORE MORTGAGES)          HIGH       BUYER'S    SALE       COMM-     MORT-     PROP     ESCRO                FIRST      PURCHASE PRICE
              ADDRESS                CITY        %       LOW         HIGH           BID        PREM      PRICE      ISSIONS   GAGES     TAXES    COSTS    TOTAL     FINANCIAL      AMOUNT     SOURCE


1    1235 Deer Creek Road          San Dimas            $360,000    $400,000      $385,000    $38,500   $423,500    $30,800       $0    $1,327    $323    $32,450    $391,050     $383,000    TRANZ

2    5811 Norwalk Blvd.              Whittier            450,000     485,000       485,000     48,500    533,500     29,100        0     1,338       0     30,438     503,062      410,000    TRANZ

3    14071 Lanning Drive             Whittier            400,000     450,000       475,000     47,500    522,500     38,000        0     1,549     494     40,043     482,457      360,000      GL

4    127 S. Waterbury Ave.            Covina             440,000     480,000       495,000     49,500    544,500     39,600        0     1,522       0     41,122     503,378      389,100      GL

5    13740 Bentongrove Drive         Whittier            340,000     380,000       410,000     41,000    451,000     32,800        0     2,846       0     35,646     415,354      385,600      GL

6    13747 Ramona Parkway       Baldwin Park             470,000     500,000       465,000     46,500    511,500     37,200        0     2,463       0     39,663     471,837      402,500      GL

7    211 S. Shipman Ave.           La Puente             260,000     290,000       340,000     34,000    374,000     27,200        0      903     1,270    29,373     344,627      256,700      GL

8    10528 Loch Avon Dr.             Whittier            450,000     475,000       450,000     45,000    495,000     36,000        0     2,402       0     38,402     456,598      395,000      GL

9    204 S. Siesta Ave.            La Puente             310,000     340,000       335,000     33,500    368,500     20,100        0     2,078    7,114    29,292     339,208      331,800      GL

10   15818 Harvest Moon St.        La Puente 38%         290,000     315,000       410,000     41,000    451,000     32,800        0     2,148       0     34,948     416,052      396,000      GL

11   18301 Villa Clara St.   Rowland Heights 37%         725,000     800,000       825,000     82,500    907,500     66,000        0     2,884       0     68,884     838,616      537,000      GL

     TOTAL PROPERTIES SOLD in 1st AUCTION               4,495,000   4,915,000     5,075,000   507,500   5,582,500   389,600        0    21,461    9,201   420,261    5,162,239    4,246,700


                                                           PRE-AUCTION                         ADD                       ESCROW COSTS and EXPENSES
         PROPERTIES AUCTIONED on                          ESTIMATED NET           ACTUAL       10%      TOTAL       SALES               REAL     OTHER                               ORIGINAL
              SEPTEMBER 15, 2018                           SALE VALUES             HIGH       BUYER'S    SALE       COMM-     MORT-     PROP     ESCRO                           PURCHASE PRICE
              ADDRESS                CITY                LOW         HIGH           BID        PREM      PRICE      ISSIONS   GAGES     TAXES    COSTS    TOTAL                    AMOUNT     SOURCE


12   13434 Ankerton St.              Whittier            550,000     575,000       535,000     53,500    588,500     32,100   129,509    8,895      50    170,554     417,946      420,600      GL

13   11503 Tropico Ave.              Whittier            550,000     575,000       535,000     53,500    588,500     42,800        0     2,173       0     44,973     543,527      505,000      GL
14   14154 Reis Street               Whittier            425,000     450,000       427,500     42,750    470,250     34,200   107,160    1,781       0    143,141     327,109      313,000      GL

15   16359 East Ballentine Place      Covina             450,000     475,000       420,000     42,000    462,000     33,600        0      401        0     34,001     427,999      404,500      GL
16   2710 Calle Ruiz            West Covina 100%         365,000     395,000       352,500     35,250    387,750     28,200        0     1,580     777     30,557     357,193      343,300      GL

     TOTAL PROPERTIES SOLD in 2nd AUCTION               2,340,000   2,470,000     2,270,000   227,000   2,497,000   170,900   236,668   14,831     827    423,226    2,073,774    1,986,400


     TOTALS for BOTH AUCTIONS                           6,835,000   7,385,000     7,345,000   734,500   8,079,500   560,500   236,668   36,291   10,028   843,487    7,236,013   $6,233,100

                                                                                LESS AMOUNT PAID to FIRST FINANCIAL INVESTMENT GROUP for ITS PROPERTIES               375,500
                                                                                                                     NET PROCEEDS for GH DESIGN GROUP, LLC          $6,860,513


              PROPERTIES ALL or PARTIALLY OWNED BY FIRST FINANCIAL INVESTMENT GROUP LLC

     K:\1700FLDR\1728 Home Paradise SEC\E-File Temp\[Auction Results.xlsx]VERSION 2                                                              12/7/2018 13:39    EXHIBIT A 11
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 13 of 107 Page ID
                                  #:4989




                           EXHIBIT “B”
            RECEIVERSHIP ESTATE              of CHEN et al
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 14 of 107 Page ID
                                  #:4990
             SCHEDULE of CONSOLIDATED CASH FLOW
       for the PERIOD SEPTEMBER 20, 2017 to NOVEMBER 30, 2018

  1     TURNOVER of FUNDS at BEGINNING of CASE on SEPTEMBER 20, 2018                       $4,372,589
  2     CASH RECEIPTS during the PERIOD:
  3         GROSS PROCEEDS from AUCTIONS of FIX and FLIP HOMES                $8,079,500
  4         LESS:    ITEMS PAID THROUGH ESCROW + FFIG PAYOFF:
  5                  SALES COMMISSIONS                             $560,500
  6                  FFIG, LLC PAYOFF for ITS PROPERTY INTERESTS    375,500
  7                  HERO LOAN & OTHER DEBT                         236,668
  8                  REAL PROPERTY TAXES                             36,291
  9                  ALL OTHER ESCROW COSTS                          10,028
  10        TOTAL ITEMS PAID THROUGH ESCROW + FFIG PAYOFF                      1,218,987
  11        NET PROCEEDS from AUCTIONS of FIX and FLIP HOMES                   6,860,513
  12        GROSS PROCEEDS from the SALE of a FIX and FLIP HOME                  510,000
  13        CONSTRUCTION MANAGEMENT FEE INCOME                                   419,000
  14        SUBLEASE INCOME at CITY of COMMERCE WAREHOUSE                        210,057
  15        INSURANCE PROCEEDS                                                   52,187
  16        RENTAL INCOME including ONTARIO SUBLEASE INCOME                      46,294
  17        SERVICE FEE INCOME                                                   21,000
  18        COLLECTION of NOTE RECEIVABLE                                        18,600
  19        ONTARIO SUBLEASE DEPOSIT RECEIVED                                    16,000




                                                                                                        12/7/2018 13:39
  20        ALL OTHER CASH RECEIPTS                                              25,990
  21    TOTAL CASH RECEIPTS during the PERIOD                                               8,179,641
  22    TOTAL CASH RECEIPTS since INCEPTION of the CASE                                    12,552,231
  23    CASH DISBURSEMENTS during the PERIOD:
  24        CONDOMINIUM CONSTRUCTION MATERIALS                                  668,025
  25        TURNOVER of FUNDS to FIRST FINANCIAL INVESTMENT GROUP, LLC          587,749
  26        RECEIVER/MONITOR and STAFF FEES & COSTS                             531,887




                                                                                                        K:\1700FLDR\1728 Home Paradise SEC\E-File Temp\[CASH FLOW to NOVEMBER 30, 2018.xlsx]ACTUAL
  27        FACILITIES RENT (GROSS)                                             514,966
  28        PAYROLL and PAYROLL TAXES                                           446,930
  29        WORKERS COMPENSATION INSURANCE (INCLUDES PRE-RECEIVER)              421,847
  30        PROPERTY TAXES                                                      225,267
  31        LEGAL                                                               154,427
  32        BONDS                                                               136,510
  33        INSPECTIONS                                                         114,203
  34        SUBCONTRACTORS                                                       99,241
  35        SECURITY SERVICE                                                     88,505
  36        MANAGEMENT                                                           75,120
  37        OUTSIDE SERVICES                                                     74,638
  38        CAMS CHARGES                                                         70,083
  39        EQUIPMENT RENT                                                       61,395
  40        FORENSIC ACCOUNTANTS                                                 41,566
  41        CONSTRUCTION SUPERVISION                                             39,400
  42        RETURN of FUNDS to MRS. CHEN                                         38,093
  43        REPAIRS & MAINTENANCE                                                35,904
  44        PROPERTY INSURANCE                                                   33,576
  45        MONTHLY DEBT PAYMENTS on PROPERTIES                                  28,245
  46        ELECTRICITY (FIX & FLIPS, COMMERCE & ONTARIO)                        26,029
  47        COMMISSION on SALE of a FIX & FLIP HOME                              25,500
  48        ENVIRONMENTAL                                                        25,089
  49        PERMITS, FEES & LICENSES                                             24,736
  50        TRASH                                                                23,797
  51        HEALTH INSURANCE                                                     23,327
  52        TAXES & LICENSES                                                     20,321
  53        ALL OTHER DISBURSEMENTS (ALL LESS THAN $20,000)                     216,237
  54    TOTAL CASH DISBURSEMENTS during the PERIOD                                          4,872,615

  55    CASH on HAND at END of the PERIOD                                                  $7,679,616
                                                                                       EXHIBIT B 12
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 15 of 107 Page ID
                                  #:4991




                           EXHIBIT “C”
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 16 of 107 Page ID



                     HPIC et. al.
                                  #:4992




                        Receiver/Monitor Project List
                      August and September 2018 Period
                             November 16, 2018

1. Banking, Accounting and Bookkeeping Activity
     a. Transfer funds, pay bills and make deposits
     b. Reconcile accounts
     c. Process Payroll and Payroll Taxes
     d. Support permit applications
     e. Prepare quarterly payroll and related reports
     f. Prepare reports for the parties
      g. Interface with project managers
      h. Deposited 19 checks and two wire transfers ($387K)
      i. Issues 129 checks ($344K)
      j. Processed 4 payrolls
      k. Assisted in the Ontario sublease by providing detailed information
      l. Assisted in the management of the remaining fix/flip houses
      m. Worked with a new property manager to oversee and visit the remaining
         fix/flip houses
      n. Responded to multiple inquiries from the EDD regarding newly filed
         unemployment claims
      o. Continued to monitor of the workers comp insurance claim
      p. Prepared reports, interfaced with the project managers/Fiduciary, prepared
         intercompany transfers of funds
      q. Issue periodic cash reports and analyzed proposed account transfers
      r. Prepare to transfer funds (on hold pending establishing new bank accounts)
      s. Worked with the Ontario sublease tenant to have repairs done

2. GHI Design
     a. Reconcile auction results of the fix and flip houses that were sold
     b. Prepared for second auction of remaining properties (held on 9/15/18)
     c. Continued to investigate the purchase of $4 million in inventory from Four Star
     d. Provided input and support for the forensic accounting
     e. Implemented the sublease of the Ontario facility for future cash savings
     f. Update cash flow projections for the project through 2018
     g. Discuss options of a reinvestment of existing recoveries with EB-5 counsel

                                                                     EXHIBIT C 13
    Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 17 of 107 Page ID
                                      #:4993
HPIC Receiver/Monitor Projects List
August and September, 2018
Prepared November 16, 2018
Page 2
_________________________________________________________________________________________________
         h. Work with the forensic accountants, provide additional information and
            explanations and narrowing of the focus
         i. Review and address issues raised by the forensic accountants
         j. Settled the FFIG matter with significant accounting data and tracing of funds

   3. GG-80 Project
        a. Continue to identify potential new lender(s)
        b. Interviews and negotiations with additional new lenders
        c. Respond to due diligence requests from the brokers
        d. Meetings with lender reps on site and respond to follow-up questions
        e. On-site inspections/tour the site at least monthly
        f. Continued dialogues with construction expert, Frank Bohls
        g. Address issues raised by Bohls with both counsel and principals/defendants
        h. Monitor bills to be paid and sources of cash
        i. Monitor payment of construction management fee to fund paying bills
        j. Review updated construction schedules
        k. Meeting with construction site manager and owner’s representative
        l. Approve expenditures over $5,000
        m. Update cash flow for the project for 2018 (non-construction loan monies)

   4. Regional Center/ USCIS/EB-5 Activity
         a. Monitor Regional Center
         b. Monitor lawsuit filed against the Regional Center
         c. Review report filed with USCIS and raise questions
         d. Interfaced with Mrs. Wu who now heads the regional center
         e. Consider option of lease termination at Commerce but rejected
         f. Discussions with other EB-5 projects under the regional center that are not part
            of the estate

   5. Administration/Accounting
        a. Prepare and file an updated status report
        b. Prepare a 60-day fee application for June/July
        c. Review, document, confirm and pay bills
        d. Provide cash reports to the parties.
        e. Review and either amend or approve various stipulations
                                                                            EXHIBIT C 14
    Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 18 of 107 Page ID
                                      #:4994
HPIC Receiver/Monitor Projects List
August and September, 2018
Prepared November 16, 2018
Page 3
_________________________________________________________________________________________________
         f. Travel to and from the site multiple times with no charge
         g. Monitor and answer questions re proposed settlement issues
         h. Update schedules of cash flow each month
         i. Update schedules of cash on hand each month by account
         j. Prepare schedules of auction results
         k. Prepared schedule of all properties owned by the Chens plus Four-Star Realty
         l. Updated schedules of EB-5 loans, fees and interest projections
         m. Prepared comparison schedules – default rate interest versus alternative loans
            for comparisons
         n. Review, update and revise Soft Budget forecast.
         o. Amended schedules for First Financial Group’s financial condition and
            entitlement to cash
         p. Updated analysis on savings from subleasing the Ontario facility
         q. Reviewed prior years’ tax returns for GHI




                                                                            EXHIBIT C 15
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 19 of 107 Page ID
                                  #:4995




                           EXHIBIT “D”
          Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 20 of 107 Page ID
                                            #:4996
                                RECEIVERSHIP ESTATE OF HOME PARADISE
                               SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                            FOR THE PERIOD OF AUGUST 2018 THROUGH SEPTEMBER 2018

SUMMARY of ALL                                    HOURLY      TOTAL                    TOTAL FEES       PAYMENTS        AMOUNT
  FEES and COSTS                         HOURS     RATE        FEES         COSTS      and COSTS         MADE            OWING
ROBERT P. MOSIER                         109.40    $346.24    $37,878.70       $0.00    $37,878.70          $0.00        $37,878.70
CRAIG COLLINS                             68.70    $275.00     18,892.50        0.00     18,892.50           0.00         18,892.50
RYAN BAKER                                41.50    $203.00      8,424.50        0.00      8,424.50           0.00          8,424.50
JIM LE SIEUR                              40.00    $121.88      4,875.00        0.00      4,875.00           0.00          4,875.00
TOTAL PROFESSIONALS                      259.60    $269.92     70,070.70        0.00     70,070.70           0.00         70,070.70
TOTAL BOOKKEEPING/ADMINISTRATIVE         150.60     $75.58     11,382.70       15.00     11,397.70           0.00         11,397.70
ADMINISTRATIVE COSTS                                                          413.91        413.91          24.83           389.08
TOTAL FEES & COSTS                       410.20    $198.57    $81,453.40     $428.91    $81,882.31         $24.83        $81,857.48
                                                                                                 0.00           0.00            (0.00)




PROFESSIONAL FEES:                                HOURLY      TOTAL         DIRECT     TOTAL FEES       PAYMENTS        AMOUNT
ROBERT P. MOSIER - RECEIVER              HOURS     RATE        FEES         COSTS      and COSTS         MADE            OWING
   AUGUST            2018                 56.60   $366.08     $20,720.30       $0.00    $20,720.30          $0.00        $20,720.30
   SEPTEMBER         2018                 52.80   $324.97      17,158.40        0.00     17,158.40           0.00         17,158.40

   TOTAL MOSIER                          109.40   $346.24      37,878.70        0.00     37,878.70           0.00         37,878.70

CRAIG COLLINS, CPA
   AUGUST            2018                 39.00   $275.00      10,725.00        0.00     10,725.00           0.00         10,725.00
   SEPTEMBER         2018                 29.70   $275.00       8,167.50        0.00      8,167.50           0.00          8,167.50

   TOTAL COLLINS                          68.70   $275.00      18,892.50        0.00     18,892.50           0.00         18,892.50

RYAN BAKER
   AUGUST            2018                 28.60   $203.00       5,805.80        0.00      5,805.80           0.00          5,805.80
   SEPTEMBER         2018                 12.90   $203.00       2,618.70        0.00      2,618.70           0.00          2,618.70

   TOTAL BAKER                            41.50   $203.00       8,424.50        0.00      8,424.50           0.00          8,424.50




                                                                                                                                         K:\1700FLDR\1728 Home Paradise SEC\E-File Temp\[FEES.AUGUST 2018 - SEPTEMBER 2018.xls]Sheet1
JIM LE SIEUR
   AUGUST            2018                 28.60   $125.00       3,575.00        0.00      3,575.00           0.00          3,575.00
   SEPTEMBER         2018                 11.40   $114.04       1,300.00        0.00      1,300.00           0.00          1,300.00

   TOTAL LE SIEUR                         40.00   $121.88       4,875.00        0.00      4,875.00           0.00          4,875.00


TOTAL PROFESSIONALS                      259.60   $269.92     $70,070.70       $0.00    $70,070.70          $0.00        $70,070.70




BOOKKEEPING/ADMINISTRATIVE FEES:                  HOURLY      TOTAL         DIRECT     TOTAL FEES       PAYMENTS        AMOUNT
NANCY MICHENAUD                          HOURS     RATE        FEES         COSTS      and COSTS         MADE            OWING
   AUGUST            2018                 48.10    $95.00      $4,569.50       $0.00     $4,569.50          $0.00         $4,569.50
   SEPTEMBER         2018                 36.80    $95.00       3,496.00        0.00      3,496.00           0.00          3,496.00

   TOTAL MICHENAUD                        84.90    $95.00       8,065.50        0.00      8,065.50           0.00          8,065.50

AURORA BLOOM
   AUGUST            2018                 44.40    $52.00       2,308.80       15.00      2,323.80           0.00          2,323.80
   SEPTEMBER         2018                 15.10    $52.00        785.20         0.00        785.20           0.00           785.20

   TOTAL BLOOM                            59.50    $52.00       3,094.00       15.00      3,109.00           0.00          3,109.00

KRISTINA GODINEZ
   AUGUST            2018                  2.70    $36.00         97.20         0.00         97.20           0.00            97.20
   SEPTEMBER         2018                  3.50    $36.00        126.00         0.00        126.00           0.00           126.00

   TOTAL GODINEZ                           6.20    $36.00        223.20         0.00        223.20           0.00           223.20


TOTAL BOOKKEEPING                        150.60    $75.58     $11,382.70      $15.00    $11,397.70          $0.00        $11,397.70




ADMINISTRATIVE                 BOND,     TELE-               FACSIMILE     DELIVERY,     TOTAL          PAYMENTS        AMOUNT
  COSTS:                       MISC.     PHONE    POSTAGE    & XEROX       FEDEX etc   ADM COSTS         MADE            OWING
   AUGUST            2018         0.00     0.00      29.58       223.00        24.83        277.41          24.83           252.58
   SEPTEMBER         2018         0.00     0.00      25.50       111.00         0.00        136.50           0.00           136.50


TOTAL ADMIN COSTS                $0.00    $0.00     $55.08      $334.00       $24.83       $413.91         $24.83          $389.08



                                                                                                                       EXHIBIT D 16
           Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 21 of 107 Page ID
                                             #:4997
                              RECEIVERSHIP ESTATE OF HOME PARADISE
                  CUMULATIVE         SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                        FOR THE PERIOD OF SEPTEMBER 2017 THROUGH SEPTEMBER 2018


CUMULATIVE SUMMARY of                         HOURLY      TOTAL                    TOTAL FEES      PAYMENTS        AMOUNT
  ALL FEES and COSTS               HOURS       RATE        FEES        COSTS       and COSTS         MADE          OWING
ROBERT P. MOSIER                    699.70    $349.39    $244,468.90      $0.00    $244,468.90     $206,590.20     $37,878.70
CRAIG COLLINS                       514.70    $275.00     141,542.50        0.00    141,542.50      122,650.00      18,892.50
RYAN BAKER                          308.50    $203.00      62,625.50        0.00     62,625.50       54,201.00       8,424.50
JIM LE SIEUR                        497.50    $124.75      62,062.50        0.00     62,062.50       57,187.50       4,875.00
TOTAL PROFESSIONALS                2,020.40   $252.77     510,699.40        0.00    510,699.40      440,628.70      70,070.70
TOTAL BOOKKEEPING/ADMINISTRATION   1,265.80     $77.95     98,674.00     685.37      99,359.37       87,961.67      11,397.70
ADMINISTRATIVE COSTS                                                    3,685.42      3,685.42        3,296.34        389.08
TOTAL FEES & COSTS                 3,286.20   $185.43    $609,373.40   $4,370.79   $613,744.19     $531,886.71     $81,857.48
                                                                                           0.00             0.00          (0.00)




PROFESSIONAL FEES:                            HOURLY      TOTAL        DIRECT      TOTAL FEES      PAYMENTS        AMOUNT

ROBERT P. MOSIER - RECEIVER        HOURS       RATE        FEES        COSTS       and COSTS         MADE          OWING

   SEPTEMBER         2017            37.00    $300.19     $11,107.00      $0.00     $11,107.00      $11,107.00         $0.00
   OCTOBER           2017            85.10    $339.34      28,878.20        0.00     28,878.20       28,878.20           0.00
   NOVEMBER          2017            78.90    $300.48      23,707.70        0.00     23,707.70       23,707.70           0.00




                                                                                                                                   K:\1700FLDR\1728 Home Paradise SEC\E-File Temp\[TOTAL FEES.SEPTEMBER 2018.xls]Sheet1
   DECEMBER          2017            45.30    $383.00      17,349.90        0.00     17,349.90       17,349.90           0.00
   JANUARY           2018            64.50    $362.22      23,363.00        0.00     23,363.00       23,363.00           0.00
   FEBRUARY          2018            22.00    $383.00       8,426.00        0.00      8,426.00        8,426.00           0.00
   MARCH             2018            66.30    $361.63      23,975.80        0.00     23,975.80       23,975.80           0.00
   APRIL             2018            46.20    $362.27      16,737.10        0.00     16,737.10       16,737.10           0.00
   MAY               2018            42.20    $383.00      16,162.60        0.00     16,162.60       16,162.60           0.00
   JUNE              2018            46.60    $346.02      16,124.30        0.00     16,124.30       16,124.30           0.00
   JULY              2018            56.20    $369.37      20,758.60        0.00     20,758.60       20,758.60           0.00
   AUGUST            2018            56.60    $366.08      20,720.30        0.00     20,720.30            0.00      20,720.30
   SEPTEMBER         2018            52.80    $324.97      17,158.40        0.00     17,158.40            0.00      17,158.40

   TOTAL MOSIER                     699.70    $349.39     244,468.90        0.00    244,468.90      206,590.20      37,878.70


CRAIG COLLINS, CPA
   SEPTEMBER         2017            25.10    $275.00       6,902.50        0.00      6,902.50        6,902.50           0.00
   OCTOBER           2017            68.90    $275.00      18,947.50        0.00     18,947.50       18,947.50           0.00
   NOVEMBER          2017            39.40    $275.00      10,835.00        0.00     10,835.00       10,835.00           0.00
   DECEMBER          2017            25.80    $275.00       7,095.00        0.00      7,095.00        7,095.00           0.00
   JANUARY           2018            44.70    $275.00      12,292.50        0.00     12,292.50       12,292.50           0.00
   FEBRUARY          2018            25.80    $275.00       7,095.00        0.00      7,095.00        7,095.00           0.00
   MARCH             2018            51.10    $275.00      14,052.50        0.00     14,052.50       14,052.50           0.00
   APRIL             2018            48.80    $275.00      13,420.00        0.00     13,420.00       13,420.00           0.00
   MAY               2018            36.00    $275.00       9,900.00        0.00      9,900.00        9,900.00           0.00
   JUNE              2018            38.40    $275.00      10,560.00        0.00     10,560.00       10,560.00           0.00
   JULY              2018            42.00    $275.00      11,550.00        0.00     11,550.00       11,550.00           0.00
   AUGUST            2018            39.00    $275.00      10,725.00        0.00     10,725.00            0.00      10,725.00
   SEPTEMBER         2018            29.70    $275.00       8,167.50        0.00      8,167.50            0.00       8,167.50

   TOTAL COLLINS                    514.70    $275.00     141,542.50        0.00    141,542.50      122,650.00      18,892.50



                                                                                                  EXHIBIT D 17
           Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 22 of 107 Page ID
                                             #:4998
                             RECEIVERSHIP ESTATE OF HOME PARADISE
                 CUMULATIVE         SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                       FOR THE PERIOD OF SEPTEMBER 2017 THROUGH SEPTEMBER 2018



PROFESSIONAL FEES (Continued):               HOURLY     TOTAL        DIRECT    TOTAL FEES     PAYMENTS      AMOUNT

RYAN BAKER                        HOURS       RATE       FEES        COSTS     and COSTS        MADE        OWING

   SEPTEMBER        2017            35.40    $203.00      7,186.20      0.00      7,186.20       7,186.20         0.00
   OCTOBER          2017            44.20    $203.00      8,972.60      0.00      8,972.60       8,972.60         0.00
   NOVEMBER         2017            41.70    $203.00      8,465.10      0.00      8,465.10       8,465.10         0.00
   DECEMBER         2017             4.60    $203.00       933.80       0.00       933.80         933.80          0.00
   JANUARY          2018            11.70    $203.00      2,375.10      0.00      2,375.10       2,375.10         0.00




                                                                                                                         K:\1700FLDR\1728 Home Paradise SEC\E-File Temp\[TOTAL FEES.SEPTEMBER 2018.xls]Sheet1
   FEBRUARY         2018             2.20    $203.00       446.60       0.00       446.60         446.60          0.00
   MARCH            2018            22.70    $203.00      4,608.10      0.00      4,608.10       4,608.10         0.00
   APRIL            2018            30.60    $203.00      6,211.80      0.00      6,211.80       6,211.80         0.00
   MAY              2018            17.30    $203.00      3,511.90      0.00      3,511.90       3,511.90         0.00
   JUNE             2018            27.70    $203.00      5,623.10      0.00      5,623.10       5,623.10         0.00
   JULY             2018            28.90    $203.00      5,866.70      0.00      5,866.70       5,866.70         0.00
   AUGUST           2018            28.60    $203.00      5,805.80      0.00      5,805.80           0.00     5,805.80
   SEPTEMBER        2018            12.90    $203.00      2,618.70      0.00      2,618.70           0.00     2,618.70

   TOTAL BAKER                     308.50    $203.00     62,625.50      0.00     62,625.50      54,201.00     8,424.50


JIM LE SIEUR
   SEPTEMBER        2017            43.40    $125.00      5,425.00      0.00      5,425.00       5,425.00         0.00
   OCTOBER          2017           190.35    $125.00     23,793.75      0.00     23,793.75      23,793.75         0.00
   NOVEMBER         2017            99.40    $125.00     12,425.00      0.00     12,425.00      12,425.00         0.00
   DECEMBER         2017            25.75    $125.00      3,218.75      0.00      3,218.75       3,218.75         0.00
   JANUARY          2018            23.80    $125.00      2,975.00      0.00      2,975.00       2,975.00         0.00
   FEBRUARY         2018             4.40    $125.00       550.00       0.00       550.00         550.00          0.00
   MARCH            2018              9.90   $125.00      1,237.50      0.00      1,237.50       1,237.50         0.00
   APRIL            2018            10.20    $125.00      1,275.00      0.00      1,275.00       1,275.00         0.00
   MAY              2018            16.80    $125.00      2,100.00      0.00      2,100.00       2,100.00         0.00
   JUNE             2018            20.30    $125.00      2,537.50      0.00      2,537.50       2,537.50         0.00
   JULY             2018            13.20    $125.00      1,650.00      0.00      1,650.00       1,650.00         0.00
   AUGUST           2018            28.60    $125.00      3,575.00      0.00      3,575.00           0.00     3,575.00
   SEPTEMBER        2018            11.40    $114.04      1,300.00      0.00      1,300.00           0.00     1,300.00

   TOTAL LE SIEUR                  497.50    $124.75     62,062.50      0.00     62,062.50      57,187.50     4,875.00


TOTAL PROFESSIONALS               2,020.40   $252.77   $510,699.40     $0.00   $510,699.40    $440,628.70   $70,070.70




                                                                                             EXHIBIT D 18
          Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 23 of 107 Page ID
                                            #:4999
                           RECEIVERSHIP ESTATE OF HOME PARADISE
                CUMULATIVE        SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                     FOR THE PERIOD OF SEPTEMBER 2017 THROUGH SEPTEMBER 2018



BOOKKEEPING/ADMINISTRATIVE FEES:          HOURLY   TOTAL       DIRECT    TOTAL FEES     PAYMENTS      AMOUNT

NANCY MICHENAUD                 HOURS      RATE    FEES        COSTS     and COSTS        MADE        OWING




                                                                                                                  K:\1700FLDR\1728 Home Paradise SEC\E-File Temp\[TOTAL FEES.SEPTEMBER 2018.xls]Sh
  SEPTEMBER       2017            20.40   $95.00    1,938.00     27.12      1,965.12       1,965.12        0.00
  OCTOBER         2017            75.80   $95.00    7,201.00      8.99      7,209.99       7,209.99        0.00
  NOVEMBER        2017            44.40   $95.00    4,218.00      0.00      4,218.00       4,218.00        0.00
  DECEMBER        2017            69.10   $95.00    6,564.50     36.01      6,600.51       6,600.51        0.00
  JANUARY         2018            94.50   $95.00    8,977.50    102.73      9,080.23       9,080.23        0.00
  FEBRUARY        2018            84.70   $95.00    8,046.50     20.33      8,066.83       8,066.83        0.00
  MARCH           2018            69.90   $95.00    6,640.50      0.00      6,640.50       6,640.50        0.00
  APRIL           2018            77.60   $95.00    7,372.00      0.00      7,372.00       7,372.00        0.00
  MAY             2018            49.50   $95.00    4,702.50      0.00      4,702.50       4,702.50        0.00
  JUNE            2018            55.10   $95.00    5,234.50     52.87      5,287.37       5,287.37        0.00
  JULY            2018            68.10   $95.00    6,469.50     17.44      6,486.94       6,486.94        0.00
  AUGUST          2018            48.10   $95.00    4,569.50      0.00      4,569.50           0.00    4,569.50
  SEPTEMBER       2018            36.80   $95.00    3,496.00      0.00      3,496.00           0.00    3,496.00

  TOTAL MICHENAUD                794.00   $95.00   75,430.00    265.49     75,695.49      67,629.99    8,065.50


AURORA BLOOM
  SEPTEMBER       2017             1.40   $52.00      72.80       0.00        72.80          72.80         0.00
  OCTOBER         2017            48.70   $52.00    2,532.40     61.44      2,593.84       2,593.84        0.00
  NOVEMBER        2017            35.90   $52.00    1,866.80    122.88      1,989.68       1,989.68        0.00
  DECEMBER        2017            27.80   $52.00    1,445.60      0.00      1,445.60       1,445.60        0.00
  JANUARY         2018            35.00   $52.00    1,820.00      4.32      1,824.32       1,824.32        0.00
  FEBRUARY        2018            36.40   $52.00    1,892.80      0.00      1,892.80       1,892.80        0.00
  MARCH           2018            32.00   $52.00    1,664.00    165.00      1,829.00       1,829.00        0.00
  APRIL           2018            44.00   $52.00    2,288.00      0.00      2,288.00       2,288.00        0.00
  MAY             2018            22.50   $52.00    1,170.00      0.00      1,170.00       1,170.00       0.00
  JUNE            2018            25.30   $52.00    1,315.60     46.88      1,362.48       1,362.48       0.00
  JULY            2018            22.70   $52.00    1,180.40      4.36      1,184.76       1,184.76       0.00
  AUGUST          2018            44.40   $52.00    2,308.80     15.00      2,323.80           0.00    2,323.80
  SEPTEMBER       2018            15.10   $52.00     785.20       0.00       785.20            0.00     785.20

  TOTAL BLOOM                    391.20   $52.00   20,342.40    419.88     20,762.28      17,653.28    3,109.00




                                                                                       EXHIBIT D 19
           Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 24 of 107 Page ID
                                             #:5000
                              RECEIVERSHIP ESTATE OF HOME PARADISE
               CUMULATIVE              SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                       FOR THE PERIOD OF SEPTEMBER 2017 THROUGH SEPTEMBER 2018


BOOKKEEPING/ADMIN. FEES (Continued):            HOURLY      TOTAL         DIRECT     TOTAL FEES     PAYMENTS      AMOUNT

KRISTINA GODINEZ                     HOURS       RATE        FEES         COSTS      and COSTS        MADE        OWING




                                                                                                                               K:\1700FLDR\1728 Home Paradise SEC\E-File Temp\[TOTAL FEES.SEPTEMBER 2018.xls]
   SEPTEMBER        2017                1.90     $36.00          68.40        0.00        68.40          68.40          0.00
   OCTOBER          2017                2.40     $36.00          86.40        0.00         86.40          86.40         0.00
   JANUARY          2018                 7.60    $36.00        273.60         0.00       273.60         273.60          0.00
   FEBRUARY         2018                 0.20    $36.00           7.20        0.00          7.20           7.20         0.00
   MARCH            2018               10.20     $36.00        367.20         0.00       367.20         367.20          0.00
   APRIL            2018               20.20     $36.00        727.20         0.00       727.20         727.20          0.00
   MAY              2018               22.80     $36.00        820.80         0.00       820.80         820.80          0.00
   JUNE             2018                 5.30    $36.00        190.80         0.00       190.80         190.80          0.00
   JULY             2018                 3.80    $36.00        136.80         0.00       136.80         136.80          0.00
   AUGUST           2018                 2.70    $36.00          97.20        0.00         97.20           0.00        97.20
   SEPTEMBER        2018                 3.50    $36.00        126.00         0.00       126.00            0.00      126.00

   TOTAL GODINEZ                       80.60     $36.00       2,901.60        0.00      2,901.60       2,678.40      223.20


TOTAL BOOKKEEPING                    1,265.80    $77.95     $98,674.00     $685.37    $99,359.37     $87,961.67   $11,397.70




ADMINISTRATIVE             BOND,     TELE-                 FACSIMILE     DELIVERY,     TOTAL        PAYMENTS      AMOUNT

   COSTS:                  MISC.     PHONE      POSTAGE    & XEROX       FEDEX etc   ADM COSTS        MADE        OWING

   SEPTEMBER        2017      0.00      0.00        0.00        28.30         0.00        28.30          28.30          0.00
   OCTOBER          2017      0.00      0.00       46.32         79.60      405.91       531.83         531.83          0.00
   NOVEMBER         2017      0.00      0.00       26.68         71.60      128.01       226.29         226.29          0.00
   DECEMBER         2017      0.00      0.00       52.35       128.90         0.00       181.25         181.25          0.00
   JANUARY          2018      0.00       0.00      73.46       126.50       117.88       317.84         317.84          0.00
   FEBRUARY         2018    172.93       0.00      95.72         92.10      135.64       496.39         496.39          0.00
   MARCH            2018      0.00       0.00      72.16       152.00         0.00       224.16         224.16          0.00
   APRIL            2018      0.00       0.00      64.69       411.40       154.09       630.18         630.18          0.00
   MAY              2018      0.00       0.00      47.61         73.50      100.60       221.71         221.71          0.00
   JUNE             2018      0.00       0.00      27.94         78.00       71.49       177.43         177.43          0.00
   JULY             2018      0.00       0.00      46.68       126.60        62.85       236.13         236.13          0.00
   AUGUST           2018      0.00       0.00      29.58       223.00        24.83       277.41           24.83      252.58
   SEPTEMBER        2018      0.00       0.00      25.50       111.00         0.00       136.50            0.00      136.50


TOTAL ADMIN COSTS          $172.93     $0.00     $608.69     $1,702.50   $1,201.30     $3,685.42      $3,296.34     $389.08




                                                                                                   EXHIBIT D 20
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 25 of 107 Page ID
                                  #:5001




                           EXHIBIT “E”
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 26 of 107 Page ID
                                  #:5002




                                                              EXHIBIT E 21
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 27 of 107 Page ID
                                  #:5003




                                                              EXHIBIT E 22
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 28 of 107 Page ID
                                  #:5004




                                                              EXHIBIT E 23
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 29 of 107 Page ID
                                  #:5005




                                                              EXHIBIT E 24
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 30 of 107 Page ID
                                  #:5006




                                                              EXHIBIT E 25
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 31 of 107 Page ID
                                  #:5007




                                                              EXHIBIT E 26
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 32 of 107 Page ID
                                  #:5008




                                                              EXHIBIT E 27
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 33 of 107 Page ID
                                  #:5009




                                                              EXHIBIT E 28
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 34 of 107 Page ID
                                  #:5010




                                                              EXHIBIT E 29
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 35 of 107 Page ID
                                  #:5011




                                                              EXHIBIT E 30
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 36 of 107 Page ID
                                  #:5012




                                                              EXHIBIT E 31
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 37 of 107 Page ID
                                  #:5013




                                                              EXHIBIT E 32
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 38 of 107 Page ID
                                  #:5014




                                                              EXHIBIT E 33
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 39 of 107 Page ID
                                  #:5015




                                                              EXHIBIT E 34
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 40 of 107 Page ID
                                  #:5016




                                                              EXHIBIT E 35
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 41 of 107 Page ID
                                  #:5017




                                                              EXHIBIT E 36
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 42 of 107 Page ID
                                  #:5018




                                                              EXHIBIT E 37
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 43 of 107 Page ID
                                  #:5019




                                                              EXHIBIT E 38
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 44 of 107 Page ID
                                  #:5020




                                                              EXHIBIT E 39
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 45 of 107 Page ID
                                  #:5021




                                                              EXHIBIT E 40
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 46 of 107 Page ID
                                  #:5022




                                                              EXHIBIT E 41
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 47 of 107 Page ID
                                  #:5023




                                                              EXHIBIT E 42
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 48 of 107 Page ID
                                  #:5024




                                                              EXHIBIT E 43
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 49 of 107 Page ID
                                  #:5025




                                                              EXHIBIT E 44
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 50 of 107 Page ID
                                  #:5026




                                                              EXHIBIT E 45
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 51 of 107 Page ID
                                  #:5027




                                                              EXHIBIT E 46
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 52 of 107 Page ID
                                  #:5028




                                                              EXHIBIT E 47
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 53 of 107 Page ID
                                  #:5029




                                                              EXHIBIT E 48
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 54 of 107 Page ID
                                  #:5030




                                                              EXHIBIT E 49
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 55 of 107 Page ID
                                  #:5031




                                                              EXHIBIT E 50
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 56 of 107 Page ID
                                  #:5032




                                                              EXHIBIT E 51
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 57 of 107 Page ID
                                  #:5033




                                                              EXHIBIT E 52
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 58 of 107 Page ID
                                  #:5034




                                                              EXHIBIT E 53
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 59 of 107 Page ID
                                  #:5035




                                                              EXHIBIT E 54
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 60 of 107 Page ID
                                  #:5036




                                                              EXHIBIT E 55
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 61 of 107 Page ID
                                  #:5037




                                                              EXHIBIT E 56
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 62 of 107 Page ID
                                  #:5038




                                                              EXHIBIT E 57
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 63 of 107 Page ID
                                  #:5039




                                                              EXHIBIT E 58
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 64 of 107 Page ID
                                  #:5040




                                                              EXHIBIT E 59
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 65 of 107 Page ID
                                  #:5041




                                                              EXHIBIT E 60
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 66 of 107 Page ID
                                  #:5042




                                                              EXHIBIT E 61
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 67 of 107 Page ID
                                  #:5043




                                                              EXHIBIT E 62
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 68 of 107 Page ID
                                  #:5044




                                                              EXHIBIT E 63
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 69 of 107 Page ID
                                  #:5045




                                                              EXHIBIT E 64
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 70 of 107 Page ID
                                  #:5046




                                                              EXHIBIT E 65
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 71 of 107 Page ID
                                  #:5047




                                                              EXHIBIT E 66
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 72 of 107 Page ID
                                  #:5048




                                                              EXHIBIT E 67
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 73 of 107 Page ID
                                  #:5049




                                                              EXHIBIT E 68
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 74 of 107 Page ID
                                  #:5050




                                                              EXHIBIT E 69
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 75 of 107 Page ID
                                  #:5051




                                                              EXHIBIT E 70
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 76 of 107 Page ID
                                  #:5052




                                                              EXHIBIT E 71
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 77 of 107 Page ID
                                  #:5053




                                                              EXHIBIT E 72
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 78 of 107 Page ID
                                  #:5054




                                                              EXHIBIT E 73
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 79 of 107 Page ID
                                  #:5055




                                                              EXHIBIT E 74
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 80 of 107 Page ID
                                  #:5056




                                                              EXHIBIT E 75
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 81 of 107 Page ID
                                  #:5057




                                                              EXHIBIT E 76
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 82 of 107 Page ID
                                  #:5058




                                                              EXHIBIT E 77
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 83 of 107 Page ID
                                  #:5059




                                                              EXHIBIT E 78
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 84 of 107 Page ID
                                  #:5060




                                                              EXHIBIT E 79
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 85 of 107 Page ID
                                  #:5061




                                                              EXHIBIT E 80
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 86 of 107 Page ID
                                  #:5062




                                                              EXHIBIT E 81
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 87 of 107 Page ID
                                  #:5063




                                                              EXHIBIT E 82
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 88 of 107 Page ID
                                  #:5064




                                                              EXHIBIT E 83
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 89 of 107 Page ID
                                  #:5065




                                                              EXHIBIT E 84
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 90 of 107 Page ID
                                  #:5066




                                                              EXHIBIT E 85
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 91 of 107 Page ID
                                  #:5067




                                                              EXHIBIT E 86
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 92 of 107 Page ID
                                  #:5068




                                                              EXHIBIT E 87
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 93 of 107 Page ID
                                  #:5069




                                                              EXHIBIT E 88
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 94 of 107 Page ID
                                  #:5070




                                                              EXHIBIT E 89
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 95 of 107 Page ID
                                  #:5071




                                                              EXHIBIT E 90
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 96 of 107 Page ID
                                  #:5072




                                                              EXHIBIT E 91
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 97 of 107 Page ID
                                  #:5073




                                                              EXHIBIT E 92
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 98 of 107 Page ID
                                  #:5074




                                                              EXHIBIT E 93
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 99 of 107 Page ID
                                  #:5075




                                                              EXHIBIT E 94
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 100 of 107 Page ID
                                   #:5076




                                                               EXHIBIT E 95
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 101 of 107 Page ID
                                   #:5077




                                                               EXHIBIT E 96
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 102 of 107 Page ID
                                   #:5078




                                                               EXHIBIT E 97
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 103 of 107 Page ID
                                   #:5079




                                                               EXHIBIT E 98
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 104 of 107 Page ID
                                   #:5080




                                                               EXHIBIT E 99
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 105 of 107 Page ID
                                   #:5081




                                                              EXHIBIT E 100
Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 106 of 107 Page ID
                                   #:5082




                                                              EXHIBIT E 101
     Case 2:17-cv-06929-PA-JEM Document 190 Filed 12/07/18 Page 107 of 107 Page ID
                                        #:5083
 1                                    PROOF OF SERVICE
 2
      I am over the age of 18 years and not a party to this action. My business address is:
 3
            Mosier & Company, Inc.
 4          3151 Airway Avenue, Suite A-1, Costa Mesa CA 92626
            Telephone No. (714) 432-0800; Facsimile No. (714) 432-7329
 5
      On December 7, 2018, I caused to be served the documents entitled 6th STATUS
 6
      REPORT & INTERIM APPLICATION TO PAY THE FIDUCIARY’S FEES
 7    AND COSTS on all the parties to this action addressed as stated on the attached service
      list:
 8
      ☐ OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
 9    and mailing today following ordinary business practices. I am readily familiar with this
      company’s practice for collection and processing of correspondence for mailing; such
10    correspondence would be deposited with the U.S. Postal Service on the same day in the
11
      ordinary course of business.

12
      ☐ PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
      personally deposited with the U.S. Postal Service. Each such envelope was deposited
13    with the U.S. Postal Service at Costa Mesa, California, with first class postage thereon
      fully prepaid.
14
      ☐ EXPRESS U.S. MAIL: Each such envelope was deposited in a facility regularly
15    maintained at the U.S. Postal Service for receipt of Express Mail at Costa Mesa,
16
      California, with Express Mail postage paid.
      ☐ ELECTRONIC MAIL: By transmitting the document by electronic mail to the
17
      electronic mail address as stated on the attached service list.
18
      ☒ E-FILING: By causing the document to be electronically filed via the Court’s
19    CM/ECF system, which effects electronic service on counsel who are registered with
      the CM/ECF system.
20
      ☐ FAX: By transmitting the document by facsimile transmission. The transmission
21    was reported as complete and without error.
22                 I declare under penalty of perjury that the foregoing is true and correct.
23

24                                                  _____________________________________
      Date: December 7, 2018                        Kristina Godinez
25

26
